        Case 2:19-cv-01400-TLN-CKD Document 26 Filed 11/05/20 Page 1 of 3

     SUSANA ALCALA WOOD, City Attorney (SBN 156366)
1    SEAN D. RICHMOND, Senior Deputy City Attorney (SBN 210138)
     srichmond@cityofsacramento.org
2    CITY OF SACRAMENTO
     915 I Street, Room 4010
3    Sacramento, CA 95814-2608
     Telephone: (916) 808-5346
4    Facsimile: (916) 808-7455

5    Attorneys for the CITY OF SACRAMENTO and MARCUS FRANK

6

7
                              UNITED STATES DISTRICT COURT
8
                             EASTERN DISTRICT OF CALIFORNIA
9
      YOLANDA FORD, individually, and as a          Case No.: 2:19-cv-01400-TLN-CKD
10    successor-in-interest to Decedent
      BRANDON SMITH; B.S., individually and         STIPULATION AND ORDER TO
11                                                  EXTEND RELEVANT CUT-OFF
      as a successor-in-interest to Decedent        DATES AND RELATED DEADLINES
12    BRANDON SMITH, by and through her
      Guardian ad Litem Keyanna Washington;
13    B.S.J., individually and as a successor-in-
      interest to Decedent BRANDON SMITH, by
14    and through his Guardian ad Litem Keyanna
      Washington; and I.S., individually and as a
15
      successor-in-interest to Decedent
16    BRANDON SMITH, by and through his
      Guardian ad Litem Keyanna Washington,
17
                     Plaintiffs,
18

19       vs.

20    CITY OF SACRAMENTO, a municipal
      corporation; COUNTY OF
21    SACRAMENTO, a municipal corporation;
      ANGELLE GARNER, individually; FNU
22
      MOSBY, individually; MARCUS FRANK,
23    individually; ELIZABETH
      ARMANDEREZ, individually; and DOES
24    1-100,
25                   Defendants
26

27

28

                                                1
                 STIPULATION AND ORDER TO EXTEND RELEVANT CUT-OFF DATES
        Case 2:19-cv-01400-TLN-CKD Document 26 Filed 11/05/20 Page 2 of 3


1    TO: THE HONORABLE MAGISTRATE JUDGE CAROLYN K. DELANEY

2        IT IS HEREBY STIPULATED between the parties, by and through their respective

3    counsel of record, that the discovery cut-off be extended.

4        The parties are in the process of meeting and conferring on discovery issues and need

5    additional time to complete discovery. In addition, the COVID-19 government orders have

6    caused delays in completing discovery.

7        It is stipulated between the parties, that the following cutoff dates be set:

8        FACT DISCOVERY CUT-OFF:                                     December 26, 2020

9        EXPERT WITNESS DESIGNATION:                                 December 28, 2020

10       SUPPLEMENTAL WITNESS DESIGNATION:                           January 25, 2021

11       NOTICE OF TRIAL READINESS:                                  March 1, 2021

12       DEADLINE FOR DISPOSITIVE MOTIONS:                           May 3, 2021

13   DATED: November 4, 2020                          SUSANA ALCALA WOOD,
                                                      City Attorney
14

15                                             By:    /s/ SEAN D. RICHMOND
                                                      SEAN D. RICHMOND, ESQ.
16
                                                      Attorneys for CITY OF SACRAMENTO
17

18   DATED: November 4, 2020                          LAW OFFICE OF JOHN L. BURRIS

19
                                               By:    /s/ JAMES COOK
20                                                    JAMES COOK, ESQ.
                                                      Attorneys for Plaintiffs, YOLANDA FORD,
21                                                    et al.
22

23   DATED: November 4, 2020                          LONGYEAR & LAVRA, LLP

24
                                               By:    /s/ NICOLE M. CAHILL
25                                                    NICOLE M. CAHILL, ESQ.
                                                      Attorneys for Defendant, COUNTY OF
26                                                    SACRAMENTO & ELIZABETH
                                                      AMANDEREZ
27

28

                                                     2
                  STIPULATION AND ORDER TO EXTEND RELEVANT CUT-OFF DATES
        Case 2:19-cv-01400-TLN-CKD Document 26 Filed 11/05/20 Page 3 of 3


1    DATED: November 4, 2020                        OFFICE OF THE ATTORNEY GENERAL
2
                                             By:    /s/ MATTHEW R. WILSON
3
                                                    MATTHEW R. WILSON, ESQ.
4                                                   Attorneys for Defendants, ANGELLE
                                                    GARNER and FNU MOSBY
5

6       I, Sean D. Richmond, certify that I have permission to affix the signature of James Cook,
     Nicole M. Cahill, and Matthew R. Wilson to this document by email permission.
7

8

9

10

11
                                               ORDER
12
         Based on the stipulation of the parties to this action, and good cause appearing therefore,
13
     IT IS HEREBY ORDERED that:
14
         1.     Fact Discovery Cut-Off be extended to December 28, 2020;
15
         2.     Expert Witness Designation be extended to December 31, 2020;
16
         3.     Supplemental Expert Witness Disclosure Conference extended to January 25,
17
                2021;
18
         4.     Notice of Trial Readiness extended to March 1, 2021; and
19
         5.     Deadline for Dispositive Motions extended to May 3, 2021.
20
     DATED: November 4, 2020
21

22

23

24
                                                        Troy L. Nunley
25                                                      United States District Judge

26

27

28

                                                   3
                 STIPULATION AND ORDER TO EXTEND RELEVANT CUT-OFF DATES
